Case 2:20-cv-03712-KM-JBC Document 24 Filed 01/04/21 Page 1 of 2 PageID: 109




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                  )
 ASHLEY NAHAI and MICHAEL SOTER,                  ) Case No. 2:20-cv-3712-KM-JBC
 INDIVIDUALLY AND ON BEHALF OF                    )
 ALL PERSONS SIMILARLY SITUATED,                  )
                                                  ) NOTICE OF VOLUNTARY
               Plaintiffs,                        ) DISMISSAL WITH PREJUDICE
                                                  )
       -v-                                        )
                                                  )
                                                  )
 BABY BREZZA ENTERPRISES LLC and
                                                  )
 THE BETESH GROUP,
                                                  )
                                                  )
               Defendants.
                                                  )

       Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Ashley Nahai and

Michael Soter file this notice of voluntary dismissal with prejudice.



Dated: January 4, 2021
                                                          s/ Jason L. Lichtman
                                                           Jason L. Lichtman

                                                     LIEFF CABRASER HEIMANN &
                                                     BERNSTEIN, LLP
                                                     Jason L. Lichtman
                                                     250 Hudson Street, 8th Floor
                                                     New York, NY 10013
                                                     Telephone: (212) 355-9500
                                                     Email: jlichtman@lchb.com




                                             1
Case 2:20-cv-03712-KM-JBC Document 24 Filed 01/04/21 Page 2 of 2 PageID: 110




                                        CARELLA, BYRNE, CECCHI, OLSTEIN,
                                        BRODY & AGNELLO P.C.
                                        James E. Cecchi
                                        Donald A. Ecklund
                                        5 Becker Farm Road
                                        Roseland, NJ 07068
                                        Phone: (973) 994-1700
                                        Email:jcecchi@carellabyrne.com
                                        Email: decklund@carellabyrne.com

                                        Counsel for Plaintiffs and the Proposed
                                        Class

                                        LAW OFFICE OF GARY S. SOTER
                                        Gary S. Soter
                                        22287 Mulholland Hwy, #169
                                        Calabasas, CA 91302
                                        Phone: (323) 960-1909
                                        Email: garysoter@garysoterlaw.com

                                        Additional Counsel for Plaintiffs




                                  2
